          Case 5:19-cv-01444-DAE Document 1 Filed 12/12/19 Page 1 of 14



                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

 RAMSEY ENGLISH CANTU,                               §
                                                     §                       CIVIL ACTION NO.
        Plaintiff,                                   §                           5:19-CV-01444
                                                     §
                         v.                          §       Complaint for Declaratory Judgment
                                                     §                      and Injunctive Relief
 THE TEXAS DEMOCRATIC PARTY AND                      §
 GILBERTO HINOJOSA, in his official capacity         §
 as Chair of the Texas Democratic Party,             §
                                                     §
        Defendants.                                  §
                                                     §
______________________________________________________________________________
  PLAINTIFF’S ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT AND
         EMERGENCY INJUNCTIVE RELIEF AND WRIT OF MANDAMUS

TO THE HONORABLE COURT:

   I.       Introduction

   1. This action has been brought to correct a tremendous wrong. The rights of Ramsey

English Cantu, as a candidate and a voter, have been violated by rote and selective application of

the Texas Constitution Article III, Section 19 to remove his name from the ballot for Democratic

Party’s nomination for State Representative HD 74. Without the filing of a formal complaint, the

Texas Democratic Party selectively reviewed “public” documents in order to remove Mr.

Cantu’s name from the Democratic Primary ballot after making a determination that Mr. Cantu

was ineligible pursuant to an anachronistic reading of Art. III, § 19 of the Texas Constitution

   2. Article III, Section 19 of the Texas Constitution states, “ [n]o judge of any court,

Secretary of State, Attorney General, clerk of any court of record, or any person holding a

lucrative office under the United States, or this State, or any foreign government shall during the

term for which he is elected or appointed, be eligible to the Legislature.” Mr. Cantu resigned

                                                 1
          Case 5:19-cv-01444-DAE Document 1 Filed 12/12/19 Page 2 of 14



from his former office as the Mayor of Eagle Pass, Texas. He resigned before he filed to seek the

Democratic nomination for State Representative for House District 74 (HD 74). The Texas

Constitution requires him to holdover until his replacement is qualified. There will be a special

election to fill the remainder of his term on February 1, 2020. At no point will Mr. Cantu’s term

as Mayor overlap with his term as State Representative for HD 74, should he secure the

nomination of his Party and ultimately be successful in the general election. Despite these facts,

the Chair of the Texas Democratic Party has made a determination without notice or hearing that

Mr. Cantu is ineligible to seek legislative office.

    3. The Texas Supreme Court has held and the Attorney Generals have opined that Article

III, Section 19 does not disqualify the holder of a “lucrative office” from running for the

legislature even though the term of the lucrative office overlaps the legislative term, if the

officeholder resigns from the lucrative office before filing for the legislature. See Wentworth v.

Meyer, 839 S.W.2d 766 (Tex. 1992); Op. Tex. Att’y Gen. No. 97-092 (1997). Mr. Cantu did just

that.

    4. The failure of the Texas Democratic Party to place Mr. Cantu’s name on the ballot also

violates the Texas Democratic Party’s ministerial duty to place eligible candidates on the ballot.

The remedy for this injury is a mandatory injunction or a writ of mandamus placing Mr. Cantu’s

name on the ballot.

    5. There is another danger, as well. Both facially and as applied in this instance, this Texas

Constitutional provision violates the equal protection clause of the 14th Amendment, because it

treats similarly-situated individuals in vastly unequal ways for no rational purpose. The remedy

for this injury is injunction.




                                                  2
            Case 5:19-cv-01444-DAE Document 1 Filed 12/12/19 Page 3 of 14



   II.       Jurisdiction and Venue

   6. This action raises federal questions under the United States Constitution, particularly

questions relating to the Fourteenth Amendment. This Court has jurisdiction pursuant to 28

U.S.C. §§ 1331, 1343, 1357 and 1367; and pursuant to 42 U.S.C. § 1983. Plaintiffs’ action for

declaratory and injunctive relief is authorized by 28 U.S.C. §§ 2201 - 2202, as well as by Rules

57 and 65 of the Federal Rules of Civil Procedure. Venue is proper pursuant to 28 U.S.C. §

1391(b) because a substantial part of the events or omissions giving rise to the claim occurred in

the Western District of Texas.

   III.      Parties

  7.      Plaintiff, Ramsey English Cantu is a candidate for the Democratic nomination for Texas

State Representative for HD 74. He is a resident and registered voter of Eagle Pass, Texas. He

has standing to seek these causes of action because his rights as a voter and a candidate have

been violated. He has been injured by the omission of his name on the ballot for the 2020

Democratic Primary. He may be served by and through his counsel in this cause of action.

  8.      Defendant, the Texas Democratic Party (TDP), is a political party representing millions

of Texans. They are the election authority that determines the eligibility of the candidacies for

Democratic nominations for statewide and multi-county districts candidates. They have injured

the plaintiff by omitting his name from the ballot and violating his constitutional rights as a

candidate for public office and a voter. The Texas Democratic Party may be served at 1106

Lavaca St #100, Austin, Texas 78701.

  9.      Defendant, Gilberto Hinojosa, is the Chair of the Texas Democratic Party and is the final

authority who makes determinations concerning candidate eligibility for Texas Democratic Party

statewide and multi-county district nominees. He is sued in his official capacity. He has injured



                                                  3
          Case 5:19-cv-01444-DAE Document 1 Filed 12/12/19 Page 4 of 14



Mr. Cantu by omitting Mr. Cantu’s name from the 2020 Democratic Primary ballot. Chair

Hinojosa may be served at 1106 Lavaca St #100, Austin, Texas 78701.

   IV.     Facts

                                          General Facts

   10. Ramsey English Cantu is the former Mayor of Eagle Pass, Texas.

   11. On November 12, 2019, the Plaintiff announced his resignation as the Mayor of Eagle

Pass, Texas. Attachment 1 – Eagle Pass City Council Minutes -11/12/19.

   12. On November 15, 2019, the Plaintiff filed for the Democratic nomination for State

Representative for House District 74, which is an office filled by voters of more than one county.

   13. On November 18, 2019, the City Council of Eagle Pass passed an order calling for an

election for the office of Mayor to be held on February 1, 2020. Attachment 2 – Eagle Pass

Election Ordinance -2019-57R.

   14. The election will be canvassed “not earlier than the 3rd Day or later than the 11th day after

[the] election.” Attachment 2 – Eagle Pass Election Ordinance -2019-57R at § 19.

   15. The Plaintiff will not seek election to be Mayor of Eagle Pass in the February 1, 2020

special election.

   16. The Plaintiff filed his application for candidacy with the Texas Democratic Party directed

at the Defendant Hinojosa pursuant to Tex. Elec. Code § 172.022 (a) (1).

   17. The Texas Democratic Party is the authority, by and through its Chair, which reviews

each application for compliance with the requirements of form, content, and procedure to be

placed on the ballot. Tex. Elec. Code § 141.032; § 172.0222.

   18. This review must be completed by the 5th business day of the receipt of the application by

the authority. Tex. Elec. Code § 172.0222 (c). There was no challenged to the form, content, and



                                                 4
          Case 5:19-cv-01444-DAE Document 1 Filed 12/12/19 Page 5 of 14



procedure. Therefore, Plaintiff’s candidate application met the requirements as to form, content

and procedure.

   19. Despite this, the Texas Democratic Party has the authority to review public documents to

determine whether a candidate meets the eligibility requirements for the office sought. “When

presented with an application for a place on the ballot or another public record containing

information pertinent to a candidate's eligibility, the appropriate authority shall promptly review

the record. If the authority determines that the record establishes ineligibility as provided by

Subsection (f), the authority shall declare the candidate ineligible… A candidate may be declared

ineligible only if …. (2) facts indicating that the candidate is ineligible are conclusively

established by another public record.” Tex. Elec. Code § 145.003.

   20. After the close of the filing period, on December 10, 2019 at 7:21 PM, Defendant

Hinojosa sent a letter notifying the Plaintiff that the Chair had administratively determined that

the Plaintiff was ineligible for the office of State Representative because the term of the office of

Mayor of Eagle Pass and the term of the office for State Representative overlapped. Attachment

3 – Letter of Ineligibility from Chairman Hinojosa 12/10/2019.

   21. In his letter, the chair stated, “Today, I received two public records concerning your

candidacy from Eddie Morales, another candidate who filed an application for the same

office. The first public record is a Certificate of Election showing your election on May 6, 2017

to a new four year term. The second public record is the City of Eagle Pass Charter which

demonstrates that your term is four years in length and that you are paid $10.00 per

month. Based on these records, Mr. Morales requests that I declare you ineligible pursuant to

TEX. ELEC. CODE § 145.003.” Attachment 3 – Letter of Ineligibility from Chairman Hinojosa

12/10/2019.



                                                  5
          Case 5:19-cv-01444-DAE Document 1 Filed 12/12/19 Page 6 of 14



   22. The letter further elaborates the TDP that Mr. Cantu’s resignation nor his imminent

replacement as Mayor of Eagle Pass did not meet the requirements of eligibility under the Texas

Constitution. In the Chair’s view, because the Plaintiff was a holdover officer pursuant to the

Texas Constitution, then he was ineligible.

   23. This is not the law of the State of Texas. The law of Texas clearly allows candidates

whose terms overlap with the terms of legislators to resign and seek office. See Wentworth v.

Meyer, 839 S.W.2d 766 (Tex. 1992); Op. Tex. Att’y Gen. No. 97-092 (1997).

   24. The Plaintiff is entitled by law to a place on the ballot for the Democratic nomination for

State Representative of House District 74.

                       Article III, § 19 Violates the Equal Protection Clause

   25. Article III, § 19 has been found constitutional by the United States Supreme Court.

Clements v. Fashing, 457 U.S. 957 (1982).

   26. In a limited holding, the Supreme Court found “Section 19 clearly rests on a rational

predicate. That provision furthers Texas' interests in maintaining the integrity of the State's

Justices of the Peace. By prohibiting candidacy for the legislature until completion of one's term

of office, 19 seeks to ensure that a Justice of the Peace will neither abuse his position nor neglect

his duties because of his aspirations for higher office. The demands of a political campaign may

tempt a Justice of the Peace to devote less than his full time and energies to the responsibilities of

his office. A campaigning Justice of the Peace might be tempted to render decisions and take

actions that might serve more to further his political ambitions than the responsibilities of his

office. The State's interests are especially important with regard to judicial officers. It is a

serious accusation to charge a judicial officer with making a politically motivated decision. By




                                                   6
            Case 5:19-cv-01444-DAE Document 1 Filed 12/12/19 Page 7 of 14



contrast, it is to be expected that a legislator will vote with due regard to the views of his

constituents.” Id. at 968. (emphasis added).

   27. Mayor of Eagle Pass is not a judicial office. Moreover, Mr. Cantu has resigned his

position.

   28. The Supreme Court found that Article III, § 19 even though it only applied to certain

offices, Texas was nevertheless allowed to “regulate one step at a time, addressing itself to the

phase of the problem which seems most acute.’” Id. at 969. (quoting Williamson v. Lee Optical

Co., 348 U.S., at 489).

   29. In the nearly 40 years since Clements, Texas has failed to take further remedial measures

that would lessen the Constitutional tension between Article III, § 19 and the 14th Amendment’s

equal protection clause. No offices have been added or subtracted from the text. No clarity has

been added to the text.

   30. However, the Texas Supreme Court has created several judicially-created exceptions to

Article III, § 19. Before Wentworth, resignation and replacement did not prevent ineligibility. In

the ensuing decades, various Attorney General Opinions have excluded offices that would have

previously created ineligibility. See e.g. Op. Tex. Att’y Gen. No. 97-092 (1997); Op. Tex. Att’y

Gen. No. 02-0464 2002) (excluding governing members of the economic development board).

   31. In fact, the term “lucrative office” has exacerbated equal protection concerns. In the view

of Texas Law, expenses or reimbursements for office no matter how dear do not create a

“lucrative office”. However, the compensation of $10.00 per month does.

   32. The exceptions and undulating case law have created the opportunity for irrational,

unreasonable, and unequal treatment under the law. A councilmember who is “compensated” is

ineligible because he or she has a “lucrative office”, but a similarly-situated councilmember who


                                                   7
           Case 5:19-cv-01444-DAE Document 1 Filed 12/12/19 Page 8 of 14



receives reimbursement but not “compensation” is not ineligible. In this situation, there are two

candidates for the Texas legislature, both of whom hold the same public office, and one is

eligible and the other is not. That violates the equal protection clause.

     33. The dangerously uncertain parameters of Article III, § 19 allow gatekeepers of both

parties and election officials at the state and local level to engage in invidious candidate selection

and to practice racial or other impermissible policy goals.

     34. Latino and other minority candidates are more likely to seek public offices that offer

compensation than Anglo counterparts.

     35. Little notice or hearing was allowed before this decision was made by the Defendant.

     36. Article III, § 19 is no longer reasonable, rational, or free from invidious discrimination.

     37. Article III, § 19 now facially and, as applied in this instance, violates the 14th

Amendment.

                                      The Urgent Need to Act Now

     38. Ballot order will be determined very soon.

     39. Ballots will be printed in the very near term.

     40. Early vote begins in nearly 60 days.

     41. If this Court does not mandate that the Defendant’s place Ramsey English Cantu’s name

on the 2020 Democratic Primary ballot very quickly, then his rights will have expired without

notice, hearing and against Texas and Federal law.

V.      Violations of Law

                    Count #1- Article III, § 19 Violates the 14th Amendment –
                                    Equal Protection Clause

     42. Plaintiff incorporates by reference all factual allegations above as if set forth herein.




                                                    8
           Case 5:19-cv-01444-DAE Document 1 Filed 12/12/19 Page 9 of 14



    43. The Fourteenth Amendment to the United States Constitution guarantees persons the

equal protection of the laws, and prohibits the government from treating persons differently than

a similarly situated individual.

    44. Article III, § 19 bears more heavily on persons from one race to another.

    45. Article III, § 19 violates the Fourteenth Amendment of the United States Constitution.


    Count #2 – Article III, § 19 and the Texas Election Law violates 14th Amendment’s –
                                     Due Process Clause


    46. Plaintiff incorporates by reference all factual allegations above as if set forth herein.

    47. Article III, § 19 and Tex. Elec. Code § 145.003 fails to define key terms and gives no

notice to the average candidate about what behaviors give rise to ineligibility under the law.

    48. Laws must state explicitly what the law mandates and what is enforceable. The phrase

“Lucrative office” and other key phrases in the constitution have been misinterpreted and are

ambiguous.

    49. A statute or Constitutional provision is void for vagueness the delegation of authority to

judges and/or administrators is so extensive that it would lead to arbitrary determinations of

ineligibility.

    50. The due process clause of the Fourteenth Amendment requires notice of the behavior or

 criteria that would render a candidate ineligible for legislative office.

    51. Article III, § 19 and Tex. Elec. Code § 145.003 violates the due process clause of the

Fourteenth Amendment.

  Count #3 – The TDP violated Texas Election Law by omitting Plaintiff’s name from the
                                2020 Democratic Ballot

    52. Plaintiff incorporates by reference all factual allegations above as if set forth herein.



                                                   9
          Case 5:19-cv-01444-DAE Document 1 Filed 12/12/19 Page 10 of 14



   53. Chairman Hinojosa and the Texas Democratic Party have a ministerial duty to place all

eligible candidates on the primary ballot for which TDP is the filing authority.

   54. Defendants also have a duty to notify the Secretary of State concerning the names of all

eligible candidates for the Democratic nomination for which TDP is the filing authority.

   55. Ramsey English Cantu is eligible for the office of State Representative.

   56. In denying him access to the ballot, the Defendants cherry-picked public documents

provided by one of his opponents and turned a blind eye to Mr. Cantu’s resignation and the

special election that will replace him.

   57. The Party adopted a pre-Wentworth view of Article III, § 19, while allowing other

candidates historically who would have fallen prey to this new found enthusiasm for textual

absolutism. Wendy Davis, Diego Bernal, Roland Gutierrez, and dozens of other candidates were

city council members with overlapping terms with the legislature. None of those candidates were

excluded from the ballot of the Party.

   58. Mr. Cantu is eligible for the ballot. His denial of the ballot violates the Texas Election

Code, including Tex. Elec. Code §§ 172.022, 172.028, and 172.029. The remedy for which is

injunction. See Tex. Elec. Code § 273.081.

   VI.     DECLARATORY JUDGMENT

   59. Plaintiff incorporates by reference all preceding paragraphs as if fully set forth herein.

   60. Plaintiff has no adequate or available administrative remedy, or, in the alternative, any

effort to obtain an administrative remedy would be futile.

   61. Plaintiff has no adequate remedy at law.

   62. Absent declaratory relief, Plaintiff will continue to be harmed.

   VII.    Request for Injunctive Relief


                                                10
         Case 5:19-cv-01444-DAE Document 1 Filed 12/12/19 Page 11 of 14



    63. Plaintiff incorporates by reference all preceding paragraphs as if fully set forth herein.

    64. Pursuant to Tex. Elec. Code § 273.081 and Rule 65 of the Federal Rules of Civil

Procedure, the Plaintiff seeks a mandatory injunction forcing the Defendant’s to place his name

on the ballot for the 2020 Democratic Primary.

    65. Plaintiffs will likely succeed on the merits, because the Mr. Ramsey English Cantu is

entitled to have his name placed on the ballot, because he meets all requirements for eligibility.

In addition, Article III, Section 19 and parts of Texas Election Code also violate the U.S.

Constitution.

    66. Plaintiff will suffer immediate and irreparable injury if he is not allowed to be placed on

the ballot in the very term as his rights will expire and he will not be a candidate for HD 74

though he meets all eligibility criteria.

    67. There is no harm to the Defendants because Mr. Cantu is eligible for the office that he

seeks. Assuming arguendo that Mr. Cantu was ineligible, there is ample time before the 74th day

before the general election for the Party and its officials to replace him.

    68. The injunction is in the public interest, because the right to seek public office is protected

by federal and state law, and guaranteed by the U.S. and Texas Constitutions. It is the public

interest of this State to protect the right of every person to seek public office and to ensure the

equal protection and due process of laws.

    69. Plaintiffs have no other adequate, plain, or complete remedy at all other than enjoining

the Defendants.




                                                  11
         Case 5:19-cv-01444-DAE Document 1 Filed 12/12/19 Page 12 of 14



   70. Plaintiff requests that the Court enter a permanent injunction mandating that the

Defendants place the plaintiff’s name on the ballot for nomination for State Representative of

House District 74 for the 2020 Democratic Primary.

   VIII. Request for a Writ of Mandamus

   71. Plaintiff incorporates by reference all preceding paragraphs as if fully set forth herein.

   72. A requestor may seek a writ of mandamus compelling a governmental official to take a

ministerial action required by law. A requestor may also seek mandamus to force a political party

official to execute a non-discretionary duty that is outlined in the Texas Election Code. Tex. Elec.

Code § 161.009. The Chair and the TDP have a non-discretionary duty to place eligible

candidates on the ballot for Democratic Party Elections.

   73. Defendants have breached their duty to Plaintiff under the Texas Election Code by failing

to place his name on the 2020 Texas Democratic Ballot and declaring him ineligible.

   74. When government officials or party officials fail to complete a mandatory duty under the

election code, that inaction is subject to a writ of mandamus to force the government officials

into conformance with the law. See Hamilton v. Washington, No. 03-11-00594 CV, 2014 WL

7458988 at *9 (Tex. App.—Austin Dec. 23, 2014, no pet.) (not designated for publication).

   75. Defendants have breached a non-discretionary, ministerial duty. Therefore, plaintiff is

entitled to a writ of mandamus compelling that his name be placed on the ballot for the 2020

Democratic Primary.

   IX.     Prayer for Relief

   76. For the foregoing reasons, Plaintiff respectfully requests that Defendants be cited to

appear and answer and that the Court take the following actions and grant the following relief:



                                                12
       Case 5:19-cv-01444-DAE Document 1 Filed 12/12/19 Page 13 of 14



      A. Appropriate preliminary and permanent injunctive relief to which Plaintiff shows

          itself entitled;

      B. Issue a writ of mandamus mandating the Defendant’s actions;

      B. Entry of a declaratory judgment as described above;

      C. Attorneys’ fees and court costs; and,

      D. Any other or further relief, in law or equity, that the Court determines that plaintiff is

      entitled to receive.

DATED: December 12, 2019                               Respectfully,

                                                       By: /s/ Martin Golando

                                                       Martin Golando, lead counsel
                                                       Texas Bar No. 24059153

                                                       Jose Garza, co-counsel
                                                       Texas Bar No. 07731950

                                                       Garza Golando Moran, PLLC
                                                       405 N. St. Mary’s, Suite 700
                                                       San Antonio, Texas 78205
                                                       (210) 892-8543
                                                       (210) 471-1185
                                                       Martin.Golando@gmail.com

                                                       Attorney for Mr. English Cantu




                                                 13
Case 5:19-cv-01444-DAE Document 1 Filed 12/12/19 Page 14 of 14
